DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/19, 9/16/20 (three), 11/9/20 and 1/11/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the structure of the claimed nonaqueous electrolyte secondary battery is not clearly recited.  It is unclear if the positive electrode plate requires the “positive electrode active material layer”.  Similarly, it is unclear if the negative electrode plate requires the “negative electrode active material layer”.  Furthermore, it is unclear if the polyolefin porous film is required to be impregnated with 
Claim 1 recites the limitation "the number of bends" four times in lines 6-8 and 14-16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “…a positive electrode plate, a number of bends of the positive electrode plate being not less than 130, the number of bends of the positive electrode plate indicating…” and “…a negative electrode plate, a number of bends of the negative electrode plate being not less than 1650, the number of bends of the negative electrode plate indicating…”.  Appropriate correction is required.
Claim 5 recites “fluorine-containing resins (excluding the polyvinylidene fluoride-based resin)”, which is indefinite.  Claim 5 recites the polyvinylidene fluoride-based resin is contained in the porous layer, not the another porous layer.  In addition, the Examiner suggests the parenthesis be removed from the claim.
	To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al., US 2017/0263905 A1 in view of Yoshimaru et al., US 2017/0155120 A1.
	Ogata teaches
 
    PNG
    media_image1.png
    375
    322
    media_image1.png
    Greyscale

Ogata further teaches a laminated body including a porous base material containing a polyolefin-based resin as a main component and the nonaqueous electrolyte secondary battery porous layer described above.  The porous layer being laminated on at least one surface of the porous base material [0033-0036].  Ogata further teaches a nonaqueous electrolyte secondary battery including a cathode, the laminated body and an anode.
	Ogata teaches the “another porous layer” of at least claim 4 at [0131].  Note claim 6 does not positively recite the “another porous layer” contains a polyamide-based resin.

    PNG
    media_image2.png
    147
    316
    media_image2.png
    Greyscale

The cathode sheet has a structure such that an active material layer containing a lithium transition metal oxide and a binder resin is formed on a current collector.  The anode sheet has a structure such that an active material layer containing carbon materials and/or graphite and a binder resin is formed on a current collector [0133-0134] [0139-0142].  See also [0163].  
	Ogata does not explicitly state the polyolefin-based resin of the porous base material has a temperature rise ending time as recited by at least claim 1 in a case where the polyolefin porous film is impregnated as recited by at least claim 1.  However, Yoshimaru teaches:

    PNG
    media_image3.png
    212
    321
    media_image3.png
    Greyscale

Yoshimaru teaches a nonaqueous electrolyte secondary battery including a cathode, a laminated separator comprising the polyolefin porous film and a porous layer, and an anode [0014-0015].

	The claimed “number of bends of the positive electrode plate” and “number of bends of the negative electrode plate” are not explicitly taught by Ogata.  Examiner notes these limitations have been rejected under 35 USC 112 as indefinite as the structure of the positive electrode plate and/or the structure of the negative electrode plate is not clearly claimed.  
The present specification discloses 
[0139] Note, here, that the above-described number of bends can be controlled by further applying pressure to the positive electrode plate or the negative electrode plate which has been obtained as above. Specifically, it is possible to control the above-described number of bends by adjusting a time length for applying pressure, the pressure, a method of applying the pressure, and/or the like. The time length for applying the pressure is preferably 1 second to 3,600 seconds, and more preferably 1 second to 300 seconds. The pressure can be applied by confining the positive electrode plate or the negative electrode plate. The pressure applied by such confining is herein also referred to as "confining pressure". The confining pressure is preferably 0.01 MPa to 10 MPa, and more preferably 0.01 MPa to 5 MPa. Further, the pressure can be applied while the positive electrode plate or the negative electrode plate is wet with an organic solvent. This can increase adhesion between components contained inside the electrode active material layer and adhesion between the electrode active material layer and the current collector.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRACY M DOVE/Primary Examiner, Art Unit 1727